Citation Nr: 1340328	
Decision Date: 12/06/13    Archive Date: 12/20/13

DOCKET NO.  10-25 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than December 6, 2011, for the grant of service connection for peripheral neuropathy of the right lower extremity.

2.  Entitlement to an effective date earlier than December 6, 2011, for the grant of service connection for peripheral neuropathy of the left lower extremity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the U.S. Department of Veterans Affairs' (VA) Regional Office (RO) in Waco, Texas, which granted service connection for peripheral neuropathy of the bilateral lower extremities.  The RO assigned a 10 percent rating for each leg, retroactively effective from December 6, 2011.  The Veteran's representative filed a Notice of Disagreement (NOD) in August 2012, appealing the effective dates assigned for the grants.  To date, the RO has not issued a Statement of the Case (SOC) for these issues.

In June 2010, the Veteran requested a Travel Board hearing.  In a July 2012 letter, he was notified that his hearing had been scheduled for August 2012, but he failed to appear for the proceeding and has not provided an explanation for his absence or requested to reschedule the hearing.  Accordingly, the Board considers that his hearing request is considered withdrawn.  38 C.F.R. § 20.704(d) (2013).

The Veteran's paperless claims files were also reviewed and considered in preparing this remand, along with his paper claims file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board has determined that the Veteran, via his representative, filed a timely NOD in August 2012, appealing the effective dates assigned.  This NOD was in response to the March 2012 rating decision that granted service connection for the Veteran's peripheral neuropathy of the bilateral lower extremities.  To date, the RO has not issued a SOC in response to this NOD.  Thus, the RO must now respond to the Veteran's timely NOD with a SOC addressing the earlier effective date appeals.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Issue a SOC addressing the Veteran's claims of:  (1) entitlement to an effective date earlier than December 6, 2011, for the grant of service connection for peripheral neuropathy of the right lower extremity; and, (2) entitlement to an effective date earlier than December 6, 2011, for the grant of service connection for peripheral neuropathy of the left lower extremity.  Advise the Veteran and his representative of the date on which the time allowed for perfecting a timely Substantive Appeal expires.  If the Veteran and/or the Veteran's representative perfect these appeals by submitting a timely and adequate Substantive Appeal, then the Agency of Original jurisdiction (AOJ) should return the appeal to the Board for the purpose of appellate disposition, if the appeals remain denied.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


